      Case: 1:20-cv-05773 Document #: 5 Filed: 10/15/20 Page 1 of 2 PageID #:25



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS


MOELJONO KAHN, individually; as
Personal Representative of the Estate of
PERMADI ANGGRIMULA; and as
Next friend of his minor child A.R.N.,


               Plaintiff,                    CIVIL DOCKET FOR CASE #: 1:20-cv-05773


       v.                                           Hon. Steven C. Seeger

THE BOEING COMPANY,

               Defendant.


                        NOTICE OF LIEN FOR ATTORNEYS’ FEES



TO THE COURT, ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD

HEREIN:

       PLEASE TAKE NOTICE that Kabateck LLP, hereby asserts a claim for attorneys’ fees

against any recovery by Plaintiff Moeljono Kahn, individually; as personal representative of the

Estate of Permado Anggrimula, and as next of friend of his minor child A.R.N., from any

defendant in this matter, whether such recovery is by way of settlement, award or

judgment. This lien is based on a binding agreement between Kabateck LLP, Sanjiv N. Singh,

PLC, and Indrajana Law Group to jointly prosecute all Boeing 737 Max Lion Air cases.

Dated: October 15, 2020                                     KABATECK LLP
                                                    By: /s/ Michael Childress

Michael Childress (Illinois Bar No. 6180488)
KABATECK LLP
633 West 5th Street, Suite 3200
Los Angeles, California 90071
Phone: (213) 217-5000
Fax: (213) 217-5010
mc@kbklawyers.com
     Case: 1:20-cv-05773 Document #: 5 Filed: 10/15/20 Page 2 of 2 PageID #:26




                                CERTIFICATE OF SERVICE


       The undersigned, certifies that he served the foregoing document upon all counsel of record

via electronic correspondence, CM/ECF, and via Certified Mail on the date set forth below.


Dated: October 15, 2020                                     /s/ Michael Childress
                                                            Michael Childress, Illinois Bar No.
                                                            6180488




                                                2
